Citation Nr: 1001425	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  06-14 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD) and 
bipolar disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1985 to April 
1988, October 1, 1990 to October 14, 1990, and February 23 
2002 to February 24, 2002, with additional periods of active 
duty for training (ACDUTRA) and inactive duty for training 
(INACDUTRA) with the Tennessee Air National Guard.  

This matter is on appeal from the Nashville, Tennessee, 
Department of Veterans Affairs (VA) Regional Office (RO). 
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  In the 
present case, the Board finds that additional development is 
required in order to satisfy VA's obligations under the VCAA.  

Specifically, the Veteran contends that his acquired 
psychiatric disorder is a result of his service in Turkey, 
from July to August 2001.  He reported that he has 
experienced psychiatric symptoms since service in Turkey.  
The Board notes that his service dates in Turkey have not 
been verified; however, personnel records include orders that 
he was to leave for Turkey on or about July 22, 2001 and that 
he was to be gone for 21 days.  The Veteran's pre-deployment 
health assessment indicates that he planned to be in Turkey 
from July 22, 2001 to August 11, 2001.  The Veteran also 
provided a National Guard Point Credit Summary that reflects 
that the Veteran received points for both ACDUTRA and 
INACDUTRA between April 2001 and April 2002.  In addition, 
this document reflects that the Veteran received 21 points 
for active duty between July 22, 2001 and August 11, 2001, 
and that more points were assigned for paid inactive duty on 
August 18 and 19, 2001, and September 24-26, 2001.  Further, 
personnel records indicate that he was awarded the Southwest 
Asia Service Medal.  

Additionally, service treatment records indicate that he was 
treated by a private psychiatrist from August 14, 2001 to 
September 20, 2001 and prescribed medication during that 
time.  In September 2001, his private physician indicated 
that he no longer required the medication.  Next, an April 2, 
2002 Report of Medical History includes a physician's 
notation that the Veteran was diagnosed with PTSD in August 
2001, "following his divorce."  

Further, an April 22, 2002 service treatment record indicated 
that he was diagnosed with depression and placed on a profile 
because he reported that he had taken medication for the 
depression.  On April 24, 2002, the service physician opined 
that the Veteran had situational depression initially brought 
on by his divorce and complicated by his service in Turkey.  
Next, his depression was noted as "resolved" in May 2002, 
after he reported that he no longer took medication for 
depression.  

Service treatment records further indicate that he was 
hospitalized on September 3, 2003 and diagnosed with Axis I 
bipolar disorder and Axis II borderline personality traits.  
Subsequently, he was involved in a motor vehicle accident on 
January 17, 2004, while not on duty, and involuntarily 
retired from the National Guard in May 2004.  

The Board notes that it is unclear as to whether the Veteran 
was on active duty, ACDUTRA or INACDUTRA when he was 
diagnosed with PTSD in August 2001, depression on April 22, 
2002, and hospitalized and diagnosed with bipolar disorder on 
September 3, 2003.  Further attempts to verify the complete 
dates and types of the appellant's service should be made as 
the evidence of record indicates that the Veteran had 
additional periods of ACDUTRA, INACDUTRA, and possibly active 
duty, than those already verified.  Since there may also be 
more recent National Guard point summaries with the Veteran's 
personnel records, an effort should be made to obtain the 
Veteran's official records in the possession of HQ 
AFPC/DPSFCM at 550 C. Street, Suite 21, Randolph AFB, Texas 
78150-4723.  December 2004 correspondence from the Veteran's 
National Guard unit indicates that the Veteran's official 
records are located at this address, but the claims folder 
does not reflect that an effort was made to obtain the 
Veteran's records located at this facility.  The National 
Personnel Records Center (NPRC) and/or any other indicated 
agency should also be contacted for any and all records 
verifying service.  The Board is particularly interested in 
further verifying the dates of active duty, ACDUTRA or 
INACDUTRA in August and September 2001, April 2002, and 
September 2003.  Thereafter, a VA medical opinion should also 
be obtained.

The Board acknowledges that a veteran is not entitled to 
compensation for a personality disorder; however, because the 
Veteran's psychiatric symptoms may be associated with 
disorders other than a personality disorder, the Board finds 
that, if the Veteran was on active duty, ACDUTRA, or 
INACDUTRA during the periods noted above, an examination and 
opinion are required to determine the whether his psychiatric 
complaints are causally related to service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Last, outstanding treatment records should be obtained.  
Specifically, the Veteran indicated that he had records at 
the Alvin C. York VA Medical Center in Nashville, Tennessee.  
It appears that the Alvin C. York VA Medical Center is 
actually in Murfreesboro, Tennessee and that the Veteran 
received treatment there as well as the VA medical center in 
Nashville, Tennessee.  Therefore, any recent treatment 
records should be obtained from both locations. 

The Veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, as the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Contact HQ AFPC/DPSFCM at 550 C. 
Street, Suite 21, Randolph AFB, Texas 
78150-4723 for the purpose of obtaining 
copies of all of the Veteran's records 
currently in the possession of that 
facility.

2.  Contact the National Personnel 
Records Center and/or any other 
indicated agency, and request 
verification of the complete dates and 
types of the Veteran's service, i.e., 
whether it was active duty, active duty 
for training, inactive duty training, or 
active duty for special work.  The Board 
is particularly interested in verifying 
whether the Veteran had active duty, 
ACDUTRA, or INACDUTRA in August and 
September 2001, April 2002, or September 
2003.  

Complete copies of the Veteran's service 
personnel records should also be 
obtained.  

3.  Obtain the Veteran's complete 
treatment records regarding any 
psychiatric condition from the Nashville 
VA medical facility from March 2006 
forward and from the Murfreesboro VA 
medical facility dated from March 2004 
forward.

4.  Upon receipt of the proper waiver, 
obtain records regarding psychiatric 
treatment and diagnosis from August to 
September 2001 from Rick Herrman, M.D., 
Clinton Family Physicians, 102 Charles 
Seivers Blvd., Clinton, TN 37716. 

5.  Thereafter, the RO/AMC shall schedule 
the Veteran for a VA examination to 
determine the current nature and etiology 
of any psychiatric disability.  The 
claims file should be reviewed by the 
examiner and that review should be 
indicated in the examination report.  All 
appropriate tests and studies should be 
conducted.  

The examiner is asked to provide an 
opinion as to the etiology of any 
psychiatric disorder found to be present.  
The examiner's opinion should 
specifically address the following:

(a)  Whether the Veteran is currently 
diagnosed with a psychiatric disability.  
If so, a full multi-axial diagnosis 
should be provided.  If a diagnosis of 
PTSD is warranted, it should be 
specifically indicated whether or not 
each criterion for a diagnosis of PTSD is 
met pursuant to the Diagnostic and 
Statistic Manual of Mental Disorders, 
Fourth Edition (DSM- IV).

(b)  If a diagnosis of PTSD is warranted, 
the specific in-service stressor or 
stressors upon which that diagnosis is 
based should be identified.  

(c)  Whether it is at least as likely as 
not (50 percent likelihood or greater) 
that any current psychiatric disability 
other than PTSD is related to the 
Veteran's active service.

The rationale for all opinions expressed 
should be provided in a legible report.  
It is requested that the examiner 
consider and reconcile any additional 
opinions and diagnoses of record or any 
contradictory evidence regarding the 
above.  If the examiner is unable to 
render an opinion without resort to mere 
speculation, it should be indicated and 
explained why an opinion cannot be 
reached.  

6.  Finally, readjudicate the claim on 
appeal.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case, and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


